Case 1:18-cv-06619-ILG-JO Document 16 Filed 02/21/19 Page 1 of 1 PageID #: 57



     T. Bryce Jones, Esq.
     Jones Law Firm, P.C.
     450 7th Avenue, Suite 1408
     New York, NY 10123                                                                      .
     (212) 258-0685
     bryce@joneslawnyc.com

     February 21, 2019

     VIA ECF
     Magistrate Judge James Orenstein
     United States Courthouse
     Eastern District of New York
     225 Cadman Plaza East
     Brooklyn, New York 11201

            Re: Florencio et al v. Flor Azteca Deli & Grocery Inc. et al
                   18-cv-06619-ILG-JO

     Dear Judge Orenstein:

              This firm is counsel to Defendants in the above-referenced wage and hour
     litigation. In accordance with Your Honor’s Individual Practice Rules, Sec. II (A),
     Defendants, with Plaintiffs’ consent, request a one-week adjournment of the
     Initial Conference (the “Conference”) currently scheduled for February 25, 2019
     at 10:00 a.m.

            Unfortunately, we have a conflicting appearance scheduled in another
     matter that we have been unable to adjourn or reschedule. Plaintiffs’ counsel is
     otherwise engaged from March 6, 2019 through March 11, 2019. Consequently,
     we respectfully request an adjournment of the Conference to Tuesday,
     February 26, 2019 (at 10:00 a.m.). Other dates suitable to both parties
     include Monday, March 4, or Tuesday, March 5.

            This is Defendants’ first request for an adjournment, however, this is the
     second request for an adjournment in this matter.


                                                  Respectfully submitted,
                                                  /s/ T. Bryce Jones




                                      www.joneslawnyc.com
                                                                                       Page 01
